245 F.2d 43
Amos W. BASS, Appellant,v.WARREN FISH COMPANY, Appellee.
No. 16568.
United States Court of Appeals Fifth Circuit.
June 10, 1957.

Arthur Roth, Miami, Fla., for appellant.
Joe J. Harrell, Pensacola, Fla., Jones & Harrell, Pensacola, Fla., for appellee.
Before BORAH, RIVES and BROWN, Circuit Judges.
PER CURIAM.


1
While the evidence was bare and meager indeed, we think that the issue whether medical aid and attention for a skin disease of appellant was reasonably needed after the vessel was at sea, and, if so, whether the master's action in proceeding to the Port of Brownsville, Texas, rather than putting into the nearer Port of Progresso, Mexico, was unreasonable with proximately resulting damage were questions for the jury in this seaman's suit under the Jones Act, 46 U.S.C.A. § 688. Judgment for defendant entered on a verdict instructed by the court on its own motion is reversed and the cause remanded for a new trial on this claim.


2
Reversed and remanded.